HELD BY THE COURT.
That the burden of proof that the loss was occasioned by the perils of the sea is upon the carriers. The Martha [Case No. 9,145]; Bearse v. Ropes [Id. 1,192]; The Emma Johnson [Id. 4,465]. That if the loss of the wine can be fairly attributed to the force of the gale, which the master" of the vessel took every precaution to provide against, but failed from no fault of his own. then it falls within the exception of the bill of lading. That on the evidence the proximate cause of the damage was the too heavy pressure to which the casks were subjected by the weight of the cargo upon them. That this was a danger which could and should have been provided against, and the consequences of which must be charged to the ship, and not to the sea.
Decree for libelants for ?170.25, the value of the wine, with interest from date of filing the libel.